Exhibit 10.52

 

DIRECTOR AGREEMENT

 

This Director Agreement, entered into on this 14th day of October, 2011, is
entered into by and between Steel Dynamics, Inc., an Indiana corporation (the
“Company”), and Keith E. Busse, an individual residing at the address set forth
on the signature page hereof (the “Director”).

 

WHEREAS, Director currently serves as the Chief Executive Officer and Chairman
of the Board of Directors of the Company (the “Board”);

 

WHEREAS, notwithstanding the Director’s retirement as the Chief Executive
Officer of the Company on the Effective Date (as hereinafter defined), Director
and the Company desire that, in addition to the continuation of his service as a
member of the Company’s Board, Director will continue to serve as the Chairman
of the Board; and

 

WHEREAS, the Company desires to provide to Director certain payments and
benefits in exchange for the additional services to be performed for the Company
in those capacities by Director.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations herein and for other good and valuable consideration, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.                                      Effectiveness.  This Agreement shall be
effective as of January 1, 2012 (the “Effective Date”).

 

2.                                      Position and Duties.  Notwithstanding
his retirement as Chief Executive Officer and an employee of the Company on the
Effective Date, the parties hereto agree and acknowledge that they intend that
Director continue to serve in the capacity of Chairman of the Company’s Board
following the Effective Date. Director’s election to the Board, however, shall
be subject to nomination by the Board on recommendation by the Nominating and
Corporate Governance Committee, as well as to shareholder approval, and
Director’s service as Chairman of the Board will likewise be subject to annual
Board appointment, consistent with the Company’s Articles of Incorporation,
bylaws and other applicable regulatory and governance requirements. As Chairman
of the Board and/or as a member of the Board, Director will have the duties and
responsibilities customary for such position.

 

3.                                      Remuneration.

 

(a)                                  Director Fees.  While serving on the Board
from and after the Effective Date, Director will receive an annual director fee
equal to the basic director fee (excluding any committee fees) paid to other
non-employee directors, in cash and in deferred stock units (DSUs), in the
amount approved from year-to-year by the Compensation Committee, payable
quarterly. Such director fee shall be paid at the same time and in the same form
as the fees paid to other Board members generally.

 

--------------------------------------------------------------------------------


 

(b)                                 Board Chairman Fees.  While serving as 
Board Chairman, and in addition to his director fee described in Section 3(a),
Director, in his capacity as  Board Chairman, will receive an additional
stipend, at the annual rate of One Hundred Thousand Dollars ($100,000) in cash,
payable quarterly.

 

4.                                      Other Terms.  Director will be subject
to all terms and conditions applicable to outside directors of the Company
(including the terms and form of payment of director or  Board Chairman
compensation, entitlement to indemnification, D&O insurance and expense
reimbursement policies). Director will be entitled to reimbursement for all
reasonable expenses incurred by him in connection with his service as a director
and as  Board Chairman, in accordance with the policies and practices of the
Company regarding reimbursements, as in effect from time to time.

 

5.                                      Independent Contractor.  Director shall
be an independent contractor from and after the Effective Date, and will not be
deemed an employee of the Company for any purposes, including for purposes of
employee benefits, income tax withholding, FICA taxes, unemployment benefits or
any other purpose. In addition, this Agreement shall not entitle Director to
receive from the Company any employee benefits or reimbursements with respect
thereto, except for those fees, benefits or reimbursements to which he may be
entitled hereunder as a member of the Board or its  Board Chairman.

 

6.                                      Section 409A.  This Agreement is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and shall in all respects be
administered in accordance with Section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of service under this
Agreement, if any, may only be made upon a “separation from service” as
determined under Section 409A (a “Separation from Service”). Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A. If (i) Director is a “specified employee” (as defined in
Section 409A) at the time his service as a Director of the Company terminates,
(ii) the payment constitutes deferred compensation that is subject to
Section 409A, and (iii) the payment is due on account of Director’s Separation
from Service for a reason other than Director’s death or because Director is
“disabled” (within the meaning of Section 409A), then such payments shall be
made, together with interest at the applicable federal rate, on first business
day of the seventh (7th) month after Director’s Separation from Service.

 

7.                                      Enforceability; Jurisdiction;
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that is not resolved by Director and
the Company shall be submitted to arbitration in Allen County, Indiana, in
accordance with Indiana law and the Commercial Arbitration Rules of the American
Arbitration Association. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
Director and judgment may be entered on the arbitrator(s)’ award in any court
having jurisdiction.

 

8.                                      Notices.  Any notice or other
communication required or permitted hereunder shall be in writing and shall be
delivered personally, sent by facsimile or electronic transmission,

 

2

--------------------------------------------------------------------------------


 

or sent by certified, registered or express mail, postage prepaid. Any such
notice shall be deemed given when so delivered personally, or sent by facsimile
or electronic transmission or, if mailed by ordinary mail, five days after the
date of deposit in the United States mails as follows:

 

If to the Company, to:

 

Steel Dynamics, Inc.
Attn:  Theresa E. Wagler, CFO
7575 W. Jefferson Blvd.
Fort Wayne, IN  46804

 

If to Director, to:

 

Keith E. Busse
2730 Eggeman Rd.
Fort Wayne, IN  46814

 

Any such person may by written notice given in accordance with this Section 9 to
the other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

9.                                      Entire Agreement.  This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto. No prior or contemporaneous agreements have been reached or entered
between the parties, other than the Retirement Agreement and the Consulting
Agreement, all of even date herewith.

 

10.                               Waivers and Amendments.  This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by the parties. No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege nor any single or partial exercise of any such right,
power or privilege, preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana
without regard to any principles of conflicts of law which could cause the
application of the laws of any jurisdiction other than the State of Indiana.

 

12.                               Counterparts.  This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original but all such counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

13.                               Headings.  The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

“COMPANY”

STEEL DYNAMICS, INC.

 

 

 

/s/

 

 

 

By: Joseph D. Ruffolo, Lead Independent Director

 

 

 

/s/

 

 

 

By: Mark D. Millett, Chief Operating Officer

 

 

 

 

“DIRECTOR”

KEITH E. BUSSE

 

 

 

/s/

 

4

--------------------------------------------------------------------------------